Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s arguments filed on 06/15/2021.
Response to Amendment
3. 	Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 17-20 are rejected under 35 U.S.C 103 as being unpatentable over Galecki et al. (“Galecki”, US Pat 5706157, referred as Galecki from here forth), in view of Kurk et al. (“Kurk”, US Pat 2019/0199536).
Regarding claim 17, Galecki teaches (Fig. 1-7, col. 1 L16-60, col. 2 L49-col. 4 L67) a power supply delivery system comprising: a source end module (LPH-Local Power Hub comprising plural PS-Power Supply Units, col. 1 L16-60) configured to split power (using current limiter 14) received from an external power source (CO-Central Office or source ac/48v) into a plurality of power channels (channels 16); and 
a load end module (ONU(1-3)- Optical Network Units, col. 1 L16-60) including a plurality of load input connectors (ONU (1-3)’s receiving wires are two pair of wires, which is outputted from 14) configured to be 
However, Galecki fail to teach source end module including first circuitry to conduct the split power along each of the plurality of power channels to a plurality of source output connectors; and the load end module further including second circuitry configured to combine the split power and to conduct the combined power along the single power channel for delivery to a load.
However, Kurk teaches (Fig. 3-7; para 52, 55, 58, 61-75) source end module (110 coupling with 1st set of ‘200, 300’ and their corresponding loads ‘210, 310 or 312’) including first circuitry (1st 200’s combined operation of ‘220, 250, 215’) to conduct the split power along each of the plurality of power channels (channels 232a-d, outputted from plural DC-DC converter 230a-d to conduct the split powers of 222) to a plurality of source output connectors (240a-d); and the load end module (2nd set of 200, 300 and their corresponding loads ‘210, 310 or 312’) further including second circuitry (2nd 200’s combined operation of ‘220, 250, 215’) configured to combine the split power and to conduct the combined power along the single power channel (single output of 220 passing through corresponding ‘230a-d, 240a-d’) for delivery to a load (i.e. 210) [Note. For simplified teaching only 200 is used to match with Applicant’s claimed features. However, 300’s detail is also shown in para 76-85].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Glecki’s power delivery system to include 1st and 2nd circuitry for splitting power into plurality of channels and then to combine, as disclosed by Kurk, as doing so would have provided an improved communication and distribution system, as taught by Kurk (abstract).
Regarding claim 18, Galecki teaches the external power source (CO-Central Office or source ac/48v) includes a National Electrical Code 2017 (NEC) Class 1 power source (col. 1 L16-27), and wherein the load (ONUs provides 1 or more end user load, as required) includes an NEC Class 1 load (col. 1 L16-27).
Regarding claim 19, Galecki teaches the plurality of power channels includes a plurality of twisted pair cables (col. 1 L36-45 and col. 2 L49-67).
claim 20, Galecki teaches safety current limiting circuitry (14) configured to interrupt a current (col. 3 L33-col. 4 L62) in at least one of the plurality of power channels (16) when an overcurrent condition is detected. 
Allowable Subject Matter
6. 	Claims 1-16 are allowed.
Regarding claim 1, a search of prior art(s) failed to teach “a plurality of source output connectors configured to be electrically connected to the source input connector; and first circuity configured to be electrically connected to the source input connector and to each of the plurality of source output connectors, the first circuity configured to split power received via the source input connector into a plurality of power channels; and conduct the split power along each of the plurality of power channels to the plurality of source output connectors; and a load end module including a plurality of load input connectors configured to be electrically connected to the plurality of source output connectors; a load output connector configured to be electrically connected to a load; and second circuitry configured to be electrically connected to each of the plurality of load input connectors and to the load output connector, the second circuitry being configured to combine the split power received via the plurality of load input connectors into a single power channel; and conduct the combined power along the single power channel to the load output connector”.
Claims 2-9 are depending from claim 1. 
Regarding claim 10, a search of prior art(s) failed to teach “splitting the power received via the source input connector into a plurality of power channels using first circuitry electrically connected to the source input connector; conducting the split power along each of the plurality of power channels to a plurality of source output connectors electrically connected to the source input connector using the first circuitry; combining the split power received via a plurality of load input connectors electrically connected to the plurality of source output connectors into a single power channel using second circuitry electrically connected to each of the plurality of load input connectors and to a load output connector electrically connected to the load; and conducting the combined power along the single power channel to the load output connector, thereby delivering the power to the load”.
Claims 11-16 are depending from claim 10. 
Conclusion
M-TH 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        9/11/2021

/Nguyen Tran/Primary Examiner, Art Unit 2838